Citation Nr: 1038975	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  03-15 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to special monthly compensation based on the need for 
the regular aid and attendance of another person.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and J.G.


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1941 to May 1945.

This case was remanded by the Board of Veterans' Appeals (Board) 
in December 2009 to the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana for additional 
development, to include obtaining an opinion from the VA examiner 
who provided a nexus opinion in February 2010 for clarification 
of the February 2010 opinion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although there is a reference in a January 2010 VA opinion by 
another physician to a dermatological evaluation on January 21, 
2009 and to an aid and attendance evaluation on February 5, 2009, 
these reports are not currently on file.  

In the Board's December 2009 remand, the examiner who evaluated 
the Veteran in February 2009 was directed to answer several 
questions related to whether the Veteran's service-connected 
anxiety state and bilateral fungal infection of the feet were 
severe enough to require the regular aid and attendance of 
another person or render him "permanently bedridden."  The 
resulting opinion was to be supported by a clear rationale and a 
discussion of the facts and medical principles involved.  While 
the examiner provided an opinion in February 2010 that the 
Veteran's service-connected anxiety state does not require the 
aid and attendance of another person or render him permanently 
bedridden, there is no rationale provided and no discussion of 
the facts and medical principles to support this conclusion.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the terms 
of a remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  As indicated above, 
the Board finds that the RO did not adequately comply with the 
terms of the Board's March 2009 remand.  Id.  

SMC is payable at a specified rate if the Veteran, as the result 
of service-connected disability, is in need of regular aid and 
attendance.  Need for aid and attendance means helplessness or is 
so nearly helpless as to require the regular aid and attendance 
of another person.  A Veteran will be considered to be in need of 
regular aid and attendance if he or she is blind or is so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; if the Veteran is a patient in a nursing home 
because of mental or physical incapacity; or if the evidence 
establishes a factual need for aid and attendance or "permanently 
bedridden" status under the criteria set forth in 38 C.F.R. § 
3.352(a) (2009).  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 
3.351(b) (2009).

The following will be accorded consideration in determining the 
need for regular aid and attendance: inability of claimant to 
dress or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will not 
include the adjustment of appliances which normal persons would 
be unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect the claimant from hazards or 
dangers incident to his or her daily environment.  "Bedridden" 
will be a proper basis for the determination.  38 C.F.R. § 
3.352(a) (2009).


A Veteran will be found to be bedridden if the condition actually 
requires that he remain in bed, but not if he voluntarily stays 
in bed or if a physician merely recommends bed rest.  It is not 
required that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions that the Veteran is 
unable to perform should be considered in connection with his or 
her condition as a whole.  It is only necessary that the evidence 
establish that the Veteran is so helpless as to need regular aid 
and attendance, not that there be a constant need.  
Determinations that the Veteran is so helpless, as to be in need 
of regular aid and attendance will not be based solely upon an 
opinion that the claimant's condition is such as would require 
him or her to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  Id.

Although a Veteran need not show all of the disabling conditions 
identified in 38 C.F.R. § 3.352(a) to establish entitlement to 
aid and attendance, the Court has held that it is logical to 
infer there is a threshold requirement that "at least one of the 
enumerated factors be present."  Turco v. Brown, 9 Vet. App. 222, 
224 (1996).

Based on the above, the Board agrees with the contention on 
behalf of the Veteran in September 2010 that the issue on appeal 
should be remanded for further development.

Accordingly, this case is REMANDED to the AMC/RO for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)


1.  The AMC/RO must contact the Veteran and 
ask him to provide the names and addresses, 
as well as the dates of treatment, of any 
health care providers who have treated him 
since February 2010, the date of the most 
recent medical evidence on file, for his 
anxiety state or bilateral fungal infection 
of the feet.  After securing any 
appropriate consent from the Veteran, VA 
must obtain and add to the claims folder 
any such treatment records that have not 
been previously associated with the 
Veteran's VA claims folder.  

If VA is unsuccessful in obtaining any 
medical records identified by the Veteran, 
it must inform the Veteran of this and 
request him to provide copies of the 
outstanding medical records.  All attempts 
to secure this evidence must be documented 
in the claims files by the AMC/RO.  

2.  The AMC/RO will attempt to obtain, and 
associate with the claims files, the 
treatment records referred to above dated 
on January 21, 2009 and February 5, 2009.  
If either of these reports cannot be 
located, a written statement to this effect 
must be added to the claims files, along 
with a summary of the actions taken to 
obtain this evidence.

3.  The AMC/RO will again refer the 
Veteran's claims files to G. S., M.D., the 
VA physician who examined the Veteran in 
February 2009 and provided the February 
2010 opinion, or if he is unavailable, to 
another appropriate VA examiner or other 
appropriate health care provider(s) (e.g. 
psychiatrist) for additional information.  

The reviewer must be provided with the 
Veteran's claims files, and a copy of this 
remand, and he or she must acknowledge 
receipt and review of these materials in 
any report or reports generated as a result 
of this remand.

All opinions must be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved must be 
included.

The reviewer must provide a reasoned 
opinion on the specific questions listed 
below:

(a)  Do the Veteran's service- 
connected anxiety state (evaluated 
as 100 percent disabling) and 
bilateral fungal infection of the 
feet (evaluated as noncompensably 
disabling) prevent him from 
protecting himself from the 
hazards incident to his 
environment, keeping himself clean 
and presentable, feeding himself 
due to loss of coordination of the 
upper extremities or extreme 
weakness, attending to the wants 
of nature, or render him 
bedridden, or otherwise require 
the regular aid and attendance by 
another person?  

(b)  Do the service-connected 
anxiety state and bilateral fungal 
infection of the feet cause the 
Veteran to be unable to perform 
activities of daily living without 
the regular aid and attendance of 
another person or render him 
"permanently bedridden"?

(c)  If the reviewer determines 
that a current examination is 
required in order to provide a 
reasoned opinion, an examination 
of the Veteran must be conducted, 
to include any appropriate tests, 
and a copy of the examination 
report must be associated with the 
claims files.  If such an 
examination is conducted, the 
claims files, and a copy of this 
remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge receipt and review of 
these materials in any report 
generated.

4.  If an examination is scheduled, the 
AMC/RO must notify the Veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the above has been completed, the 
AMC/RO will review the claims files and 
ensure that all of foregoing development 
actions have been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

6.  Thereafter, the AMC/RO will readjudicate 
the issue on appeal based on all relevant 
evidence on file.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative must be provided a 
Supplemental Statement of the Case and must 
be afforded an appropriate opportunity to 
respond.  
Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the AMC/RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by 
law to ensure that the RO complies with its directives, as well 
as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

